Citation Nr: 1243866	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-04 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1960 to May 1961.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision that, in pertinent part, denied service connection for bilateral hearing loss and for tinnitus.  The Veteran timely appealed.

In October 2012, the Veteran testified during a hearing before the undersigned at the RO.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability had its onset in service. 

2.  The evidence supports a link between current tinnitus and the hearing loss the Veteran sustained in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a September 2010 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the September 2010 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, the Veteran did not report; and no examiner had found, any physical defects or diseases at the time of pre-induction and induction in November 1960.

The Veteran contends that a bilateral hearing loss disability and tinnitus had their onset in active service.  His Form DD 214 confirms the Veteran's assignment in an artillery unit (i.e., Company C).

A. Bilateral Hearing Loss

Service connection may also be presumed, for certain chronic diseases, such as sensorineural hearing loss (as a disease of the central nervous system), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2012).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records at the time of the Veteran's induction examination in November 1960 reveal that the Veteran's hearing was 15/15, bilaterally, for whispered voice.  Hearing testing at separation in May 1961 revealed that the Veteran's hearing was 15/15, bilaterally, for spoken voice.  Audiometric testing was not conducted.

Here, there is no evidence of sensorineural hearing loss manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  The Veteran also did not report any hearing problems or complaints of hearing loss during a May 1977 VA examination,

Private treatment records, dated in June 2011, include results of a hearing evaluation that revealed a severe to profound, bilateral sensorineural hearing loss.  At the time the Veteran reported exposure to excessive noise from 105mm and 155mm howitzers; from 50 caliber machine guns; from M-1 rifles; from 30 caliber carbines; and from other weapons fired during active service as an artillery crewman.  The private audiologist noted that the Veteran worked post-service as a truck driver for 40 years, without the need for ear protection; and that he had no hobby or participated in no recreationally activities with excess noise.

The private audiologist concluded in June 2011 that the Veteran could benefit from a hearing aid evaluation; and opined that the Veteran's bilateral hearing loss was at least as likely as not related to his military experience as an artillery crewman.  In support of the opinion, the private audiologist reasoned that the Veteran's exposure to excessive noise from weapons fired resulted in acoustic trauma.
      
The Veteran underwent a VA examination in December 2011.  Speech audiometry at that time revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
35
60
LEFT
15
10
20
55
60

The December 2011 examiner reviewed the Veteran's claims file, and found no evidence to support exposure to hazardous noise during the Veteran's active service.  The examiner did note recent findings of sensorineural hearing loss in both ears.  Based on this evidence, the examiner opined that the Veteran's hearing loss was not at least as likely as not (50 percent or greater) caused by, or a result of an event in active service.  In support of the opinion, the examiner indicated that the Veteran was unable to report specific incidents of noise exposure during his short time of basic training; and that the Veteran had been taken off duty, and was medically discharged shortly thereafter.    

In October 2012, the Veteran testified that he was in artillery and was exposed to a lot of guns going off and cannons fired; and that he worked as a truck driver post-service, and there was no noise exposure with that job.  He testified that his hearing had declined since active service, and that he needed a hearing aid.  The Veteran also testified that he was not the type of person to go to a doctor for treatment.  The Board finds the Veteran's statements to be credible.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim his exposure to excessive noise during active service.  He is competent to report what occurred in service because his testimony regards his first-hand knowledge of a factual matter.  He also reported noticing some hearing loss after active service, which gradually worsened.  This is further corroborated by the private audiologist in June 2011, noting exposure to weapons fired results in acoustic trauma.

In this regard, the Board finds the Veteran's lay statements concerning hearing loss are not only competent, but also are credible, to show that he has continued to suffer from hearing loss post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, and resolving all reasonable doubt in his favor, the Board finds that a bilateral hearing loss disability was incurred in service.  See 38 C.F.R. § 3.102 (2012).  

B.  Tinnitus

Service treatment records do not reflect any findings or complaints of ringing in the ears or tinnitus.  Nor did the Veteran report any tinnitus during a May 1977 VA examination.

A private audiologist opined in June 2011 that the Veteran's constant tinnitus was at least as likely as not related to his military experience as an artillery crewman.  In support of the opinion, the private audiologist reasoned that the Veteran's exposure to excessive noise from weapons fired resulted in acoustic trauma and tinnitus.

During a December 2011 VA examination, the Veteran reported recurrent tinnitus.  The examiner noted that the Veteran did not specify a certain date of onset.  The examiner opined that the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) a symptom associated with his hearing loss.

In October 2012, the Veteran described the tinnitus as a "roar" in his head; and that he ran an oscillating fan at night to keep the roar out of his head.  He reported a fair amount of noise exposure in artillery during active service, and reported no noise exposure with his job as a truck driver post-service.  The Veteran also described the tinnitus as sounding like "locusts;" and testified that he had tinnitus in service, and that it continued since then.

Given the nature of the disability, the Veteran's lay statements, and post-service treatment records reflecting recurrent tinnitus, and the December 2011 opinion, the Board finds that the Veteran's tinnitus is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for tinnitus.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


